(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Vista la moción que antecede, examinada la misma así como el escrito de oposición, atendidas las explicaciones ofrecidas por el abogado del apelante en cuanto a los motivos que tuvo para no haber utilizado los medios coercitivos procedentes de' acuerdo con la ley y no estando en condiciones este Tribunal para resolver si es o no claramente frívolo el presente recurso por falta de una transcripción de la evidencia, no ha lugar por ahora a la desestimación solicitada.
En los siguientes casos, a propuesta de sus distintos Jueces) el tribunal se negó a desestimar los recursos, por no aparecer ‘o resultar claramente frívolos:
Núms. 8148, 8207, 8250 y 8278.